Exhibit 99.1 1700-700 West Pender Street Vancouver, BC V6C 1G8 Canada Tel: (604) 688-9368Fax: (604) 688-9336 www.kobexminerals.com TSX-V:KXM |NYSE-MKT:KXM NEWS RELEASE Kobex Files 2012 Financial Results Vancouver, BC – April 1, 2013 – Kobex Minerals Inc. (the “Company”) (TSX.V:KXM, NYSE MKT:KXM,) announces that its audited consolidated financial statements for the years ended December 31, 2012, 2011 and 2010 have been filed on the website www.sedar.com and are also available on the Company's website at http://www.kobexminerals.com. Shareholders of the Company may also request a hard copy of the Company’s audited financial statements free of charge by contacting +1-604-688-9368 or by e-mail to investor@kobexminerals.com. For further information contact: Kobex Minerals Inc. Alfred Hills, President Geoffrey Bach, Chief Financial Officer Tel: 604-688-9368 Fax: 604-688-9336 investor@kobexminerals.com The TSX Venture Exchange and the NYSE MKT have not reviewed and do not accept responsibility for the adequacy or accuracy of this news release.
